424 F.2d 1071
Philip F. KOLODNER, Jr., Appellee,v.Sanford A. HARRIS, Trustee in Bankruptcy, Appellant.In the Consolidated Matter of Park Circle Clothes, Inc. and Pipe Rack, Inc., Bankrupts.
No. 13968.
United States Court of Appeals, Fourth Circuit.
April 22, 1970.

Harry A. Margolis, New York City and Louis J. Sagner, Baltimore, Md., on brief for appellant.
Leon H. A. Pierson and Joseph Rosenthal, Baltimore, Md., on brief, for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this appeal from the district court's affirmance of the referee's refusal to hold the appellee in contempt for violation of a turnover order, we find oral argument unnecessary and summarily affirm. Under the evidence presented, the referee and the district court could find that the appellee is presently incapable of complying with the order by any other means than reconstruction of the inventory demanded. The district court's conclusion that the appellee is not in contempt was, therefore, warranted. Maggio v. Zeitz, 333 U.S. 56, 69, 68 S.Ct. 401, 92 L.Ed. 476 (1948).


2
Affirmed.